Title: From John Adams to Benjamin Rush, 1 July 1780
From: Adams, John
To: Rush, Benjamin


     
      My dear Friend
      Paris July 1. 1780
     
     I Yesterday, received your Favour of the 28 of April, the first Since my Arrival by Dr. John Foulke. This young Gentleman shall have every assistance in my power to procure him in the Prosecution of his Studies.
     
     When, or whether ever I Shall enter on the Business of my Mission, So as to restore Peace, Time only can discover. England is more disposed to a War with one another at home, and a War with all other nations of the World at the Same time, that to Peace with any body. The Distruction of Jerusalem is their only Picture. The Tumults have ceased but, they are ripe for breaking out with double Fury, on the least accident. The Cause of them is not Bigotry and Fanaticism—it is deep and universal Distress, Discontent and Terror. An unforeseen, any Thing almost, may exhibit Scaenes of Blood and Carnage in every Part of the Kingdom.
     I am much refreshed with your agreable Account of the state of Things at home both civil and military. I believe the Tories themselves, will soon be convinced, that the English are not very well qualified, in Point of Wisdom, Integrity, Humanity, Benevolence or Power, to be our Sovereigns. No Tory can Say that that Nation is fit to make Laws for Us in all, or in any Case whatsoever. None will think it prudent to lay our selves at Lord Norths Feet. We had better come under unconditional submission to the Choctaws Chickasaws, or Mingoes.
     I am happy to find that the Chevalier gives Satisfaction. He cannot do other wise I think. My affectionate and respectfull Compts to him and Mr. Marbois.
     I am affectionately yours
    